UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6396


ROBERT DENT,

                    Plaintiff - Appellant,

             v.

COLIN OTTEY, MD, Regional Medical Director,

                    Defendant - Appellee,

             and

WEXFORD HEALTH SOURCES, INCORPORATED; GILMORE JANICE,
Supervisor Medical Provider; ROBUSTIANO BARRERA, Medical Provider;
PEGGY MAHLER, Medical Provider,

                    Defendants



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Catherine C. Blake, Chief District Judge. (8:15-cv-00206-CCB)


Submitted: September 11, 2017                                 Decided: October 3, 2017


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Dent, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Robert Dent appeals the district court’s order granting summary judgment in favor

of Defendant Colin Ottey as to Dent’s 42 U.S.C. § 1983 (2012) claim of deliberate

indifference to his medical needs. * We have reviewed the record and find no reversible

error. Accordingly, we affirm substantially for the reasons stated by the district court.

Dent v. Ottey, No. 8:15-cv-00206-CCB (D. Md. Mar. 9, 2017); see also Harrods Ltd. v.

Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002) (discussing

requirements to preserve claim that summary judgment was granted prematurely).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




      *
        Although Dent’s informal brief also identifies the district court’s March 17,
2016, order dismissing the action in part and granting summary judgment in part, we
conclude that we lack jurisdiction to review that order. See Fed. R. App. P. 3(c)(1)(B);
Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th Cir. 2014).


                                            3